Title: To Thomas Jefferson from Francis Taylor, 5 May 1781
From: Taylor, Francis
To: Jefferson, Thomas



Sir
Winchester May 5. 1781.

Before I had received your letter of 11 April I had discharged part of the Regiment Guards at this place and delivered their Arms to the Quartermaster here. Most of the returned arms, and those now in possession of the men, want repair. The Militia of Albemarle drew some of the Arms sent to the Quartermaster at the Barracks, about four hundred was delivered Col. Muter last Octr. and some were boxed and left at the Barracks when I marched, which were to have been delivered to some persons in Fluvanna to be repaired, but not having our Quartermasters books here I cannot be exact in the number.
I expect Colo. Wood has represented our situation, and hope you have given instructions what is to be done with the remaining part of the Regiment of Guards.
I think it would be safe to permit the German Soldiers to hire themselves to Farmers and others within a limitted distance, on the hirers becoming security to return them when demanded, far the greater part would hire themselves, which might save the expence of a Guard, as well as for provisions, and their labour would benefit the people around who seem desirous to hire them.
The Regiment have just received their pay at forty for one, but it is of little value to them. Every Merchant here refuses to receive it for Goods, and those persons who will take it demand Three hundred or more for one. It is distressing and very alarming. I  fear Its credit is destroyed, but hope the Legislative will adopt some method to support it.
With much respect, I am Sir Your obedt. humb. Servt.,

Fra Taylor

